Citation Nr: 1001105	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-14 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for ankylosing 
spondylitis/rheumatoid arthritis.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from April 3, 1967, to June 
20, 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran was previously denied service connection for 
rheumatoid arthritis in an April 1979 Board decision.

In a January 2009 decision the Board found that new and 
material evidence had been submitted to reopen the previously 
denied claim of service connection for ankylosing 
spondylitis/rheumatoid arthritis and denied the underlying 
claim.  The Veteran subsequently appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  
While that case was pending at the Court, the Veteran's 
attorney and the VA Office of the General Counsel filed a 
joint motion to vacate the Board's decision and remand the 
Veteran's claims for readjudication.  In an August 2009 
Order, the Court granted the joint motion, vacated the 
Board's January 2009 decision to the extent that it denied 
the underlying claim for service connection, and remanded 
this case to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

On the Veteran's November 1966 Report of Medical History he 
indicated, by checking a "Yes" box, that he then had, or 
had previously had, arthritis or rheumatism.  Clinical 
evaluation at that time noted no pertinent abnormality, and 
the examining physician wrote that the Veteran did not 
actually have a history of rheumatoid arthritis, but had 
merely matched up his symptoms with a medical book.  It was 
further noted that he had previously failed an enlistment 
physical, and had been called back.

In his first week of training the Veteran complained of flat 
feet.  The STRs further show that in his second week of 
training he complained of sore legs.  At May 1967 treatment 
it was noted that the Veteran's legs were thin, and that 
there was evidence of old arthritis in his knees and feet. 

During a June 1967 hospitalization it was noted that the 
Veteran had been diagnosed with rheumatoid arthritis when he 
was 13 years old, and that at that time he could not put 
weight on the ball of his left foot and experienced pain and 
swelling in his left knee.  Since that time he had continued 
to have intermittent pain in both ankles, knees, and hips, 
with swelling of the knees.  He had been unable to climb 
stairs because of pain in his knees and the back of his 
thighs.  During the Veteran's June 1967 hospitalization, a 
physical examination was negative except for the muscular 
system.  He was unable to raise himself up from a sitting 
position without using his arms to brace himself, and there 
was apparent atrophy of various muscle groups.  The Veteran 
was treated with vitamins, physical therapy, and aspirin.  
Although his pain resolved, there was no change in muscle 
strength.  

A neurological consultation at that time showed myopathic 
facies and marked weakness of his trunk and musculature.  The 
Veteran could not rise from the floor, could not sit up from 
the supine position, and was thought to have myopathy of an 
undetermined cause.  Muscle testing performed by the physical 
therapy department showed a marked reduction of strength of 
the flexors, extensors, abductors, adductors, external 
rotators, internal rotators, and gluteus medius of the hips.  
The middle and lower third of the trapezius and the 
latissimus dorsi on the left side, and the deltoid muscle on 
the left side also showed decreased strength.  The final 
diagnosis was dyscollagenosis, suspected dermatomyositis, and 
it was recommended that he be presented to a Medical Board 
for consideration for separation on the basis that he was 
unfit, due to a condition which had existed prior to service 
and was not aggravated by service. 

Medical Board Proceedings were undertaken in June 1967, and 
the above described condition was noted as the reason for 
separation, having had its approximate date of origin in 
1962.  It was held not to have been incurred in the line of 
duty.  The Veteran's DD Form 214 shows that he received a 
medical discharge.

At January 1970 VA treatment, the Veteran had trouble 
walking, pain in his left hip, and weakness.  These symptoms 
were noted to be of long duration and were getting 
progressively worse.  He had muscle atrophy and hyperactive 
tendon jerks in the legs; positive Babinski sign bilaterally, 
more definite on the left; positive Hoffman bilaterally; 
kyphoscoliosis; a foot deformity; and left hemiatrophy.  He 
was diagnosed with congenital spastic paraplegia.

In June 1976 D.R.H., M.D., an orthopedic surgeon, wrote that 
he had first seen the Veteran in 1971 and that at the time 
the Veteran had had known rheumatoid arthritis  and 
ankylosing spondylitis for some time.  As a result, the 
Veteran had undergone several surgical procedures, including 
a total hip replacement.

Private treatment records from S & W Memorial Hospital show 
that in May 1997 the Veteran was treated a month after the 
sudden onset of left hip pain, and X-rays showed that there 
may have been a fracture of the left lateral femoral cortex.  
The Veteran underwent a revision of the right hip total 
replacement in September 1997.  In April 1998 he was 
diagnosed with a dislocated right total hip, and underwent an 
acetabular revision.  He complained of hip pain in May 1998, 
which had begun two days before when he was putting furniture 
together.  The pain was worse with weight bearing, and he 
continued to have the pain despite taking Vicodin.

At a private examination in August 1998 it was noted, with 
regard to the Veteran's ankylosing spondylitis, that he was 
ambulatory with crutches and could not bend over to pick up 
objects from the ground.  He had limited motion of his toes, 
and his ankle had limited flexion and extension.  There was 
some loss of joint structure and support of the ankles, 
bilateral atrophy of the legs between the knees and ankles, a 
fusiform enlargement of the second toe on the left foot, and 
flat feet.  In addition, there was limited motion of the 
lumbosacral spine and dorsal spine, and the left hip was 
tilted up.  A bone graft to the right leg to increase length 
was not entirely successful, as the right leg was still 
somewhat shorter than the left.

The Veteran's records with S & W show that in September 1999 
he dislocated his left hip, and he underwent a debridement 
with placement of antibiotic spacers in his hips in November 
1999.  S & W records further show that in December 1999 he 
underwent a bilateral hip aspiration, and in June 2000 he 
underwent a right hip aspiration.

G.W.B., M.D., of S & W wrote in January 2000 that the 
Veteran's primary diagnosis was ankylosing spondylitis and 
that it had been present for over 30 years.  Dr. B also wrote 
that the Veteran had undergone multiple total hip 
arthroplasties, requiring chronic anti-inflammatory medicines 
to control his arthritic condition.  He had no functioning 
hip joint on either side, and as of January 2000 was in the 
hospital receiving intravenous antibiotics.  He was unable to 
transfer from bed to chair without maximum assistance, and 
required chronic use of a walker or two crutches for 
ambulation at his highest level of functioning.  Dr. B felt 
that the Veteran's prognosis was fair to good depending on 
the timing for reimplantation of bilateral total hip 
revisions.  He had been hospitalized for four months because 
of his inability to function at home.

S & W treatment records show that the Veteran had a right hip 
aspiration in February 2000.  At a November 2000 private 
examination, he reported that he could ambulate 50 feet with 
crutches, stand for 10 minutes with crutches, and had 
unlimited use for his hands and arms.  His cervical range of 
motion was limited to 30 degrees of flexion, 10 degrees of 
extension, and 50 degrees of rotation.  There was slight 
disuse atrophy in the lower extremities and slight decreased 
motor strength (4/5).  The range of motion of the left hip 
was confined within +10 degrees to +40 degrees of flexion and 
the range of motion of the right hip was confined within +15 
degrees and +60 degrees of flexion.  He was diagnosed with 
ankylosing spondylitis involving the hip, lumbar and cervical 
spine, ankles, and feet.

The Veteran reported at May 2002 VA primary care treatment 
that, due to his ankylosing spondylitis, he had noticed a 
little more stiffness in his neck when bending over.  It was 
noted that the pain from his ankylosing spondylitis was 
controlled with indomethacin.  The Veteran reported that his 
pain level was at 5, on a scale of 0 to 10, and he said that 
he was in pain all the time.

L.J.G., M.D., of S & W noted in April 2006 treatment notes 
that the record stated that the Veteran had congenital 
spastic paraplegia, then rheumatoid arthritis, and finally 
ankylosing spondylitis.  Dr. G wrote that given the evolution 
of the Veteran's disease "because of better technologies, we 
are going to go ahead and request that the T.C.V. reevaluate 
his record to see if we can upgrade for his disability from 
the service."  Dr. G wrote in an April 2006 letter that she 
had reviewed the Veteran's STRs and felt that his ankylosing 
spondylitis, formerly diagnosed as rheumatoid arthritis and 
congenital spastic paraplegia, could have been aggravated in 
service by the rigors of basic training physical activities.

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation and 
cannot be found to be service connected.  See 38 C.F.R. § 
3.303(c), 4.9 (2009).  A precedent opinion of the VA General 
Counsel (GC), VAOPGCPREC 82-90 (July 18, 1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)), held in 
essence that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, while congenital or 
developmental defects, as opposed to diseases, could not be 
service-connected because they are not diseases or injuries 
under the law, if superimposed injury or disease occurred, 
the resultant disability might be service-connected.  Id.

The Board requires competent medical evidence of whether a 
disorder is either a defect or a disease.  See Quirin v. 
Shinseki, 22 Vet. App. 390, 394 (2009); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996).  The Board cannot rely on 
its own medical judgment in providing this evidence.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, the 
Veteran must be examined to obtain a medical opinion of 
whether his ankylosing spondylitis/rheumatoid arthritis is a 
congenital defect or whether it is a disease.

In this regard, the Board notes that, under the GC opinion 
cited above, a congenital or developmental defect differs 
from a disease in that the former is "more or less 
stationary in nature" while the latter is "capable of 
improving or deteriorating." 

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should request that the Veteran 
provide sufficient information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence, not 
already of record, which pertains to the 
claim for service connection for 
ankylosing spondylitis/rheumatoid 
arthritis.  The RO should also invite the 
Veteran to submit all pertinent evidence 
in his possession, and explain the types 
of evidence that is his ultimate 
responsibility to submit.

2.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the Veteran's response 
has expired, the RO should arrange for the 
Veteran to undergo a VA examination to 
evaluate his ankylosing 
spondylitis/rheumatoid arthritis, and to 
provide an opinion as to whether it is a 
defect or a disease.  The claims file, to 
include a copy of this Remand, must be 
made available to the examiner.  The 
report of the examination should include 
discussion of the Veteran's service 
treatment records, documented medical 
history, and contentions regarding his 
claimed ankylosing spondylitis/rheumatoid 
arthritis.  The Board regrets the 
difficulty presented in applying the 
somewhat different standards required 
below, but notes that they are required by 
the law.

a.  All appropriate tests and studies 
and/or consultation(s) should be 
accomplished (with all findings made 
available to the examiner prior to the 
completion of his/her report), and all 
clinical findings should be reported in 
detail.

b.  The examiner should specifically 
state whether it is more likely (i.e., 
more than a 50-50 degree of 
probability) that the Veteran's 
ankylosing spondylitis/rheumatoid 
arthritis is a defect or a disease.

c.  If the examiner concludes that the 
Veteran's ankylosing 
spondylitis/rheumatoid arthritis is a 
defect, he/she should specifically 
state whether it is at least as likely 
as not (i.e., to at least a 50-50 
degree of probability) that it was 
subjected to a superimposed injury or 
disease during his active military 
service, or whether that is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for 
any such conclusion set out in the 
report.

d.  If the examiner concludes that the 
Veteran's ankylosing 
spondylitis/rheumatoid arthritis is a 
disease, he/she should state (i) 
whether there is clear and unmistakable 
evidence (i.e., obvious and manifest) 
demonstrating that it existed prior to 
service; (ii) if so, whether there was 
an increase in disability due to that 
disease during service; and (iii) if 
so, whether there is also clear and 
unmistakable evidence demonstrating 
that such increase in disability was 
due to the natural progress of the 
disease.

e.  If the examiner concludes that the 
Veteran's ankylosing 
spondylitis/rheumatoid arthritis is 
more likely a disease but that it is 
unlikely that it pre-dated his active 
military service, he/she should state 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the disease arose 
during his active military service or 
is otherwise causally or etiologically 
related to service, or whether such 
incurrence in, or causal or etiological 
relationship to service, is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for 
any such conclusion set out in the 
report.

f.  Note:  As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

g.  Note:  The term "aggravated" in 
the above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of 
symptomatology which resolve with 
return to the baseline level of 
disability, and does not include an 
increase in the disorder which is due 
to the natural progress of the 
condition.

h.  If the examiner cannot answer any 
of the above questions without 
resorting to mere speculation, he 
should state why this is so.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim for ankylosing 
spondylitis/rheumatoid arthritis.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

